Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of tracking the plurality of parameters of interest to generate a personalized fetal wellbeing trend; identifying a deviation from the personalized fetal wellbeing trend, the deviation including a measured change in one or more of the plurality of parameters of interest that is aberrant from the personalized fetal wellbeing trend; analyzing the deviation to determine whether the deviation is indicative of a change in fetal wellbeing, the analyzing including determining whether the deviation indicates that a value associated with the at least one behavioral parameter drops below an average value for the at least one behavioral parameter represented in the personalized fetal wellbeing trend; and determining, based on the analyzed deviation, a probability that a fetus associated with the pregnancy is in distress in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792